DETAILED ACTION

Claims 17-26, and 28-36 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Michael Word (Reg. No. 57,386) on March 11, 2022.

The application has been amended as follows:

1 – 16.  (Previously canceled)
17.	(Currently amended) A method for determining an overlay network topology that satisfies a set of one or more performance criteria with respect to the distribution of one or more segments of a content item, the overlay network topology including a plurality of nodes and a plurality of links, each link logically interconnecting a pair of the plurality of nodes to facilitate the distribution of the one or more segments between the pair of nodes along that link, the method comprising the following steps:
(a)	generating a predicted node-relaying capacity for each of a plurality of specified nodes;

(c)	generating a demand prediction for each of the plurality of specified nodes; [[and]]
(d)	determining, based at least in part upon the generated node-relaying capacities, link-relaying capacities, and demand predictions, whether a prospective overlay network topology satisfies the performance criteria; and
(e)	wherein the specified nodes are placed in the prospective overlay network topology based on the order of their node-relaying capacities, and the specified links are assigned based upon whether their link-relaying capacities satisfy the performance criteria or the prospective overlay network topology is optimized for a given level of bandwidth.
18.	(Previously presented) The method of claim 17, wherein the overlay network topology is a peer-based overlay network topology.
19.  	(Previously presented) The method of claim 17, wherein a node may be a CDN, a routing node, an edge router, a switch, or other device within an autonomous system).
20.	(Previously presented) The method of claim 17, wherein the node-relaying capacities,  link-relaying capacities, and network traffic demand are predicted based upon a plurality of metrics observed from the distribution of content item segments along one or more prior overlay network topologies.

22.	(Previously presented) The method of claim 17, wherein the prospective overlay network topology is optimized for a given level of bandwidth.
23.	(Previously presented) The method of claim 17, wherein the specified nodes are placed in the prospective overlay network topology based on the order of their node-relaying capacities, and the specified links are assigned based upon whether their link-relaying capacities satisfy the performance criteria.
24.	(Currently amended) A method for determining an overlay network topology satisfying a set of one or more performance criteria with respect to the distribution of one or more segments of a content item, the overlay network topology including a plurality of nodes and a plurality of links, each link logically interconnecting a pair of the plurality of nodes to facilitate the distribution of the one or more segments between the pair of nodes along that link, the system comprising:
(a)	generating a predicted node-relaying capacity for each of a plurality of specified nodes;
(b)	generating a predicted link-relaying capacity for each of a plurality of specified links interconnecting the specified nodes; 
(c)         generating a demand prediction for each of the plurality of specified nodes;  [[and]]
(d)	determining, based at least in part upon the generated node-relaying capacities, link-relaying capacities, and demand predictions, whether a prospective overlay network topology ; and
(e)	wherein the specified nodes are placed in the prospective overlay network topology based on the order of their node-relaying capacities, and the specified links are assigned based upon whether their link-relaying capacities satisfy the performance criteria or the prospective overlay network topology is optimized for a given level of bandwidth.  
25.	(Previously presented) The method of claim 24, wherein the overlay network topology is a peer-based overlay network topology.
26.	(Previously presented) The method of claim 24, wherein the node-relaying capacities,  link-relaying capacities and demand predictions, are predicted based upon a plurality of metrics observed from the distribution of content item segments along one or more prior overlay network topologies.
27.	(Canceled) 
28.	(Currently amended) A method for determining an overlay network topology satisfying a set of one or more performance criteria with respect to the distribution of one or more segments of a content item, the overlay network topology including a plurality of nodes and a plurality of links, each link logically interconnecting a pair of the plurality of nodes to facilitate the distribution of the one or more segments between the pair of nodes along that link, the system comprising:

(b)	generating predicted link-relaying capacity for each of a plurality of specified links interconnecting the specified nodes; 
(c)         generating a demand prediction for each of the plurality of specified nodes, [[and]]
(d)	determining, based at least in part upon the generated node-relaying capacities,  link-relaying capacities, and demand predictions, whether a prospective overlay network topology satisfies the performance criteria, wherein the prospective overlay network topology is optimized for the fewest number of collectors by placing nodes in the prospective overlay network topology based on the order of their node-relaying capacities, and assigning specified links based upon whether their link-relaying capacities satisfy the performance criteria; and
(e)	wherein the specified nodes are placed in the prospective overlay network topology based on the order of their node-relaying capacities, and the specified links are assigned based upon whether their link-relaying capacities satisfy the performance criteria or the prospective overlay network topology is optimized for a given level of bandwidth.
29.	(Previously presented) The method of claim 28, wherein the overlay network topology is a peer-based overlay network topology.
30.	(Previously presented) The method of claim 28, wherein the node-relaying capacities,  link-relaying capacities, and demand predictions are based upon a plurality of metrics observed from the distribution of content item segments along one or more prior overlay network topologies.

32.	(Previously presented) The method of claim 28, wherein the prospective overlay network topology is optimized for the fewest number of collectors by analyzing a plurality of n-collector prospective overlay network topologies concurrently.
33.	(Previously presented) The method of claim 28, wherein the prospective overlay network topology is optimized for the fewest number of collectors by analyzing a plurality of n-collector prospective overlay network topologies consecutively beginning with a single-collector prospective overlay network topology.
34.	(Previously presented) The method of claim 28, wherein the prospective overlay network topology is optimized for a given level of bandwidth by analyzing a plurality of n-collector prospective overlay network topologies concurrently.
35.	(Previously presented) The method of claim 28, wherein the prospective overlay network topology is optimized for a given level of bandwidth by analyzing a plurality of n-collector prospective overlay network topologies consecutively beginning with a single-collector prospective overlay network topology. 
36.	(Previously presented) The method of claim 31, wherein capacity-limited training samples are excluded from the steps of generating predicted node-relaying capacity and 

Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 17 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 18-26, and 28-36 are allowed based on the same reason(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HERMON ASRES/Primary Examiner, Art Unit 2449